ano & WwW WN

o Oo nN DN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

ERIC B. FROMER CHIROPRACTIC,
INC., a California corporation,
individually and as the representative of a
class of similarly-situated persons,

V.

BETTERDOCTOR, INC. and QUEST
ANALYTICS, L.L.C.,

IT IS SO ORDERED A

Dated: November 1° , 2020

Case 3:20-cv-06131-VC Document 26 Filed 11/10/20 Page 1of1

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

Case No. 3:20-cv-06131

Plaintiff {Prepesed} ORDER OF DISMISSAL

Defendants.

 

Pursuant to the Parties’ Joint Request for Dismissal, the Court enters the following Order:

The individual claims of Plaintiff, Eric B. Fromer Chiropractic, Inc., are hereby dismissed with
prejudice, each side to bear their own costs and fees;

The claims of putative class members of the proposed class are hereby dismissed without
prejudice; and

. Notice to putative class members is not required.

 

 

 

 

Chhabria Dy aigige

 

{PROPOSED] ORDER OF DISMISSAL

 
